In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-1387V
                                     Filed: January 31, 2017

* * * * * * * * * * *                     *   *       UNPUBLISHED
LORALYN WEBB, as the Personal                 *
Representative of the Estate of               *       Special Master Sanders
CHANDLER BLAKE WEBB,                          *
                                              *       Joint Stipulation on Damages; Influenza
                       Petitioner,            *       (“Flu”) Vaccine; Encephalitis; Death.
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
                       Respondent.            *
*    * *   *   *   *   * * * *        *   *   *

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for Petitioner.
Sarah C. Duncan, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION1

        On November 16, 2015, Loralyn Webb (“Petitioner”), on behalf of Chandler Blake Webb
(“Mr. Webb”), deceased, filed a petition for compensation pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a
result of an influenza (“flu”) vaccine administered on October 15, 2013, Mr. Webb suffered
encephalitis. See Stipulation for Award at ¶ ¶ 1-4, filed Jan. 31, 2017. Petitioner further alleged
that Mr. Webb’s death was a sequela of his encephalitis. Id. at ¶ 4.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                  1
        On January 31, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine
caused any injury to Mr. Webb and denies that Mr. Webb’s death was a sequela of his allegedly
vaccine-related encephalitis. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $400,000.00 in the form of a check payable to petitioner as
               Legal Representative of the Estate of Chandler Blake Webb. This amount
               represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2